Exhibit 10.6

Base Salaries of Named Executive Officers of the Registrant

As of March 1, 2007, the following are the base salaries (on an annual basis) of
the named executive officers (as defined in Item 402 (a)(3) of Regulation S-K)
of Old Point Financial Corporation:

 

Robert F. Shuford

      Chairman, President & Chief Executive Officer

      Old Point Financial Corporation

   $254,000

Louis G. Morris

      Executive Vice President/OPNB

      Old Point Financial Corporation

   $210,000

Cary B. Epes

      Senior Vice President/Business Development & Lending

      Old Point Financial Corporation

   Resigned a/o March 1st

Margaret P. Causby

      Senior Vice President/Risk Management

      Old Point Financial Corporation

   $145,000

Laurie D. Grabow

      Chief Financial Officer & Senior Vice President/Finance

      Old Point Financial Corporation

   $135,000